DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2020.
Note: claims 1 and 4-6, of the elected invention of Group I, continue to recite that the apparatus “can” operate in specific ways. This is broader than non-elected method group II, claims 8 and 10-13. Because the examiner’s understanding of the intended scope of the claims is that the controller and system are configured to operate in a manner commensurate with the method of Group II, groups I and II are being examined together. If the examiner were not interpreting the claims of Group I in this way, Groups I and II would no longer be examined together, because restriction between method and apparatus only requires a one-way test for distinctness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-5, 8, 11-12, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US Patent Application Publication No. 2015/0345835, previously of record) in view of Funakoshi et al (US Patent Application Publication No. 2004/0200233, previously of record) and further in view of Quick '749 (US Patent No. 3,234,749), and furthermore in view of Quick '752 (US Patent No. 3,234,752, previously of record).
Regarding claims 1 and 8, Martin et al. discloses an apparatus (see figure 1), comprising:
a flash tank (40, see figure 1), wherein the apparatus is configured such that the flash tank can store a refrigerant (carbon dioxide, see paragraph [0012]);
a high side heat exchanger (24, see figure 1), wherein the apparatus is configured such that the high side heat exchanger can remove heat from the refrigerant (see figure 1; it’s called a gas cooler because it’s cooling the refrigerant gas);
a first low side heat exchanger (56, see figure 1), wherein the apparatus is configured such that the first low side heat exchanger can use refrigerant from the flash tank to cool a space proximate the first low side heat exchanger (freezer or display case is the space cooled, see paragraph [0013]);

a first compressor (26, see figure 1), wherein the apparatus is configured such that the first compressor can compress the refrigerant from the second low side heat exchanger (see figure 1; refrigerant line goes from second low side heat exchanger 62 to first compressor 26, with arrow);
a second compressor (28, see figure 1), wherein the apparatus is configured such that the second compressor can compress a mixture of refrigerant from the first low side heat exchanger and the refrigerant from the first compressor (see figure 1; the lines exiting compressor 26 merge with the line exiting first low side heat exchanger 56 before going to second compressor 28), wherein the high side heat exchanger is disposed between the flash tank and the second compressor (see figure 1);
an expansion valve (58, see figure 1 and paragraph [0013]), wherein the apparatus is configured such that the bypass valve can control a flow of the refrigerant from the flash tank to a suction side of the second compressor (see figure 1);
a bypass valve (48, see figure 1 and paragraph [0012]), wherein the apparatus is configured such that the bypass valve can control a flow of refrigerant from the flash tank to a suction side of the second compressor (see figure 1);
a sensor (not illustrated, see paragraph [0020]); and
a controller (control system, see paragraph [0020]).
It is noted that Martin et al. does not explicitly disclose the sensor to be for detecting the temperature of the mixture received at the second compressor, or for the controller to be configured to:
determine that the detected temperature exceeds a threshold; and
in response to determining that the detected temperature exceeds a threshold:

actuate the bypass valve to open to allow for the flow of refrigerant from the flahs tank to the suction side of the second compressor;
wherein the apparatus is configured such that the temperature of the mixture received at the second compressor decreases, based at least in part on the increased flow of refrigerant to the first low side heat exchanger and with the flow of refrigerant from the flash tank to the suction side of the second compressor.
However, Funakoshi explicitly discloses using a refrigerant suction temperature sensor (25, see paragraph [0080]) to control the expansion valve of an associated heat exchanger to maintain suction superheat value, including opening the valve further if the temperature is too high (see paragraph [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use a refrigerant suction temperature sensor to control the expansion valve to the first heat exchanger, as is disclosed by Funakoshi et al, in the system of Martin et al, in order to prevent liquid from entering the compressor without wasting energy by overheating the refrigerant. Furthermore, the word “suction” in “suction temperature sensor” refers to the sensed temperature being on the suction line for the compressor. Therefore, in the system of Martin in view of Funakoshi, the sensor is positioned to sense the temperature of the refrigerant received at the second compressor. Similarly, because Martin explicitly states that the control system “provides all the necessary control capabilities to operate the refrigeration system”, and the controller of Martin is explicitly disclosed to control the flash gas bypass valve 48 (see paragraph [0012]), the controller of Martin in view of Funakoshi is configured to perform the recited opening of the bypass valve as well as operate the expansion valve.

However, Quick ‘749 discloses a desuperheater (intercooler 23, see figure 1 and column 3 line 73 through column 4 line 7) disposed between the first compressor (low temperature compressor 12, see figure 1 and column 3 line 73) and the second compressor (compressor 10, see figure 1 and column 4 line 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a desuperheater between the first and second compressors, as disclosed by Quick ‘749, in the system of Martin et al in view of Funakoshi et al, in order to reduce the power cost for compression by the second compressor by desuperheating the refrigerant.
It is noted that Martin et al. in view of Funakoshi et al. and further in view of Quick ‘749 does not disclose an accumulator for converting the mixture from a liquid to a gas before the mixture enters the second compressor.
However, Quick ‘752 explicitly discloses an accumulator (42, see figure) configured to convert refrigerant from a liquid to a gas before entering a second compressor (see column 3 line 70 through column 3 line 4) after leaving a first compressor and being desuperheated.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement an accumulator to convert the mixture from a liquid to a gas before it enters the second compressor, as taught by Quick ‘752, in the system of Martin et al in view of Funakoshi et al and further in view of Quick ‘749.



Regarding claim 5 and 12, the controller of Martin in view of Funakoshi and further in view of Quick ‘749 and furthermore in view of Quick ‘752 is configured to determine if the detected temperature falls below the threshold, and, in response, adjust the expansion valve such that the flow of refrigerant from the flash tank to the first heat exchanger decreases (see paragraphs [0080] and [0081] of Funakoshi et al; increasing the amount of refrigerant increases the pressure, which increases the phase change temperature, and reduces the degree of superheat, if the temperature is too high; decreasing the amount of refrigerant by decreasing the opening degree of the valve will lower the pressure and phase change temperature, therefore increasing the degree of superheat; both of these are part of controlling toward the target degree of superheat, as explicitly disclosed by Funakoshi et al and incorporated into Martin in view of Funakoshi et al and further in view of Quick ‘749 and furthermore in view of Quick ‘752 in the above rejection of claims 1 and 8).

Regarding claims 22 and 23, most elements are disclosed by Martin et al. in view of Funakoshi et al. and further in view of Quick ‘749 and furthermore in view of Quick ‘752, as detailed above.
It is noted that Martin et al. does not disclose an oil separator disposed downstream from the second compressor.
However, Quick ‘749 explicitly discloses an oil separator (13a, see figure 1 and column 3 lines 55-57) downstream from the second compressor (see column 3 line 73 through column 4 line 7 in combination with column 3 lines 55-57 and figure 1).
.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US Patent Application Publication no. 2015/0345835, previously of record) in view of Funakoshi et al (US Patent Application Publication No. 2004/0200233, previously of record), and further in view of Quick '749 (US Patent No. 3,234,749, previously of record) and furthermore in view of Quick '752 (US Patent No. 3,234,752, previously of record) as applied to claims 1 and 8 above, and furthermore in view of Rossi et al (US Patent Application Publication No. 2008/0196421, previously of record).
Regarding claims 6 and 13, most elements are disclosed by Martin in view of Funakoshi and further in view of Quick ‘749 and further in view of Quick ‘752, as detailed in the above rejection of claims 1 and 8.
It is noted that Funakoshi et al, and therefore Martin et al in view of Funakoshi et al and further in view of Quick ‘749 and Quick ‘752, does not detail what the target degree of superheat (defined as the difference between actual temperature and phase change temperature from liquid to gas) is.
However, Rossi et al. explicitly discloses a range of target suction superheat temperatures (see figure 1A) for an air conditioning unit, which ranges from 4 degrees to 44 degrees of superheat, depending upon the operating conditions of the system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to set the target degree of suction superheat in the system of Martin et al. in view of Funakoshi et al. and further in view of Quick ‘749 and Quick ‘752 to 15 degrees Fahrenheit, in order to control the system appropriately for operating conditions.

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive. The reasons are as follows.

It is argued on pages 10-11 that Quick ‘752 does not teach the combination of limitations added to claims 1 and 8.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In other words, the limitations regarding the relative positioning of different pieces which are from different references in the above rejection are not persuasive, because it is the combined system which meets the limitations. Therefore, the argument is unpersuasive.
It is argued on pages 11-13 that as amended, the controller is now recited to perform the actions such that it is not met by the references individually.
Martin explicitly states that the controller “provides all the necessary control capabilities to operate the refrigeration system” (see paragraph [0012] of Martin, previously quoted in the last paragraph of page 5 of the Non-Final Rejection of August 3, 2021). Therefore, for the system of Martin in view of Funakoshi, Quick, and Quick, the controller will also provide all necessary control capabilities, for the system as it has been modified, and the argument is unpersuasive.
The examiner further notes that, as previously clearly stated on page 11 of the non-final rejection of August 3, 2021, “the recited cause and effect appear to be solely a function of the structure of the overall system; instead of a recitation that the controller uses a specific input to calculate a specific output, there is a recitation that the system is configured to cause components to have a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763